Appeal from order insofar as it denied plaintiffs motion to vacate order dismissing plaintiff’s causes of action unanimously dismissed as moot (see, Marine Midland Bank v Fisher, 85 AD2d 905) and otherwise order affirmed without costs. Same Memorandum as in Johnson & Sons Enters, v Brighton Commons Partnership ([appeal No. 3] 171 AD2d 1059 [decided herewith]). (Appeal from Order of Supreme Court, Monroe County, Fritsch, J. — Restore to Calendar.) Present — Dillon, P. J., Denman, Balio, Lawton and Lowery, JJ.